DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended to read, “receiving a downlink signal from the base station during one or more of the plurality of time periods based at least in part on ” as the crossed part is the redundant. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 20-22, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salem et al. (U.S. Patent Application Publication No. 2018/0124834).

Regarding Claim 1, Salem et al. discloses A method for wireless communications at a base station (Salem et al. discloses methods and systems for access to unlicensed spectrum by at least a transmit point (TP)(par [0006]); TP is an eNB (par [0039])), comprising: identifying a listen-before-talk procedure to use to transmit a downlink signal to a user equipment (UE) on a shared radio frequency spectrum band (Salem et al. discloses that LAA eNB1 and LAA eNB2 perform a group LBT (par [0051][0058]; FIG. 3B); if a TP of the group TPs does not receive the CCA initialization message, the TP will operate independently in a single TP operation mode where the TP independently initiate CCA process when the TP has data to be transmitted (par [0060]); LBT mechanism is used for access to unlicensed spectrum (par [0033])), the listen-before-talk procedure comprising one of a group listen-before-talk procedure associated with a first set of contention window durations or an individual listen-before talk procedure associated with a second set of contention window durations (Salem et al. discloses that when two TPs are grouped together, the TPs access the medium as one group (par [0035]), indicating a group LBT; LAA eNB1 and LAA eNB2 keep sensing the medium (par [0050]; FIG. 3B), indicating a set of contention window durations, e.g., 332 and 336; system allows a group of TPs to synchronously access the medium (par [0058]; if a TP of the group TPs does not receive the CCA initialization message, the TP will operate independently in a single TP operation mode where the TP independently initiate CCA process (par [0060][0086][0087]); eNB senses that the medium is busy at period 312 and a random contention duration 316 (par [0048]; FIG. 3A), indicating a second set of contention window durations); determining a contention window duration corresponding to the identified listen-before-talk procedure (Salem et al. discloses that LAA eNB1 and LAA eNB2 generate respective random backoff counter values, which corresponds with CW1 and CW2 (par [0050]); eNB generates a random backoff counter value, cws, which corresponds with CW (par [0048]), indicating the determination of a content window duration; based on the common starting time t.sub.target, if ‘full agreement’ has not been ; performing the identified listen-before-talk procedure using the determined contention window duration (Salem et al. discloses that each TP in the group performs its CCA process during its CCA period (par [0077][0120]; FIG. 7A)); and transmitting the downlink signal to the UE on the shared radio frequency spectrum band based at least in part on the performed listen-before-talk procedure (Salem et al. discloses that if a TP of the group TPs declares that the medium is idle, the TP will start transmitting a downlink burst over the medium (par [0077]); each TP transmits its downlink burst on the medium (par [0120]; FIG. 7A)).  

Regarding Claim 2, Salem et al. discloses The method of claim 1, and further, Salem et al. discloses further comprising: identifying a listen-before-talk priority class associated with the downlink signal (Salem et al. discloses that the configuration of CW usually depends on the traffic class served by a TP and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])), the contention window duration determined based at least in part on the identified listen-before-talk priority class (Salem et al. discloses that the configuration of CW usually depends on the traffic class served by a TP and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])).  

Regarding Claim 3, Salem et al. discloses The method of claim 2, and further, Salem et al. discloses wherein each contention window duration of the first and second sets of contention window durations correspond to a respective listen- before-talk priority class of a plurality of listen-before-talk priority classes (Salem et al. discloses that the configuration of CW usually depends on the traffic class served by , and determining the contention window duration comprises: selecting a contention window duration from one of the first set of contention window durations or the second set of contention window durations based at least in part on the identified listen-before-talk procedure and the identified listen-before-talk priority class (Salem et al. discloses that the configuration of CW usually depends on the traffic class served by a TP, and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115]; FIG. 3B); if a TP of the group TPs does not receive the CCA initialization message, the TP will operate independently in a single TP operation mode (par [0118]; FIG. 3A)).  

Regarding Claim 4, Salem et al. discloses The method of claim 2, and further, Salem et al. discloses wherein the contention window duration corresponds to a common contention window duration corresponding to the plurality of listen-before-talk priority classes including the identified listen-before-talk priority class (Salem et al. discloses that CSMC generates a common contention window size for all of the group TPs (par [0114]); the configuration of CW usually depends on the traffic class served by a TP, and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])), wherein determining the contention window duration is based at least in part on the common contention window duration and identifying the listen-before-talk priority class (Salem et al. discloses that each TP of the group TPs receives a common CW from the controller and based on the common CW, TPs set their respective backoff counter value to correspond with the common CW value (par [0119]); with the common downlink transmission starting time, each TP of the group TPs determines its starting time of the CCA process (par [0119])).  

Regarding Claim 5, Salem et al. discloses The method of claim 1, and further, Salem et al. discloses further comprising: identifying a plurality of contention window durations (Salem et al. discloses that LAA eNB1 and LAA eNB2 generate respective random backoff counter values, which corresponds with CW1 and CW2 (par [0050]); eNB generates a random backoff counter value, cws, which corresponds with CW (par [0048]), indicating the determination of a content window duration); determining the first set of contention window durations from the plurality of contention window durations based at least in part on a first set of rules for the group listen- before-talk procedure (Salem et al. discloses that LAA eNB 1 and the LAA 2NB2 are sensing the medium during respective CW1 and CW2 (par [0050]; FIG. 3B); CW1 and CW2 differ from each other (par [0051]); CW1=cw1 X a CCA slot duration (par [0050]; FIG. 3B)); and determining the second set of contention window durations from the plurality of contention window durations based at least in part on a second set of rules for the individual listen-before-talk procedure (Salem et al. discloses that an eNB generates a random backoff counter value, which corresponds with the CW (par [0048]); CW=cws X a CCA slot duration (par [0048]; FIG. 3A)).  

Regarding Claim 6, Salem et al. discloses The method of claim 1, and further, Salem et al. discloses  further comprising: receiving, from a network device, an indication of a common contention window duration (Salem et al. discloses that a CSMC generates a common contention window size for all of the group TPs (par [0114])), wherein the first set of contention window durations comprises the common contention window duration (Salem et al. discloses that the common contention window size value corresponds with the random contention duration of the CCA process, and that each of the group TPs set its backoff counter value corresponding with the CW value (par [0114])).

Regarding Claim 20, Salem et al. discloses The method of claim 1, and further, Salem et al. discloses further comprising: identifying a common clock timing for a plurality of base stations communicating on the shared radio frequency spectrum band (Salem et al. discloses CSMC determines the downlink burst transmission starting time and communicates the starting time to eNB via the backhaul connection link (par [0048])); determining, based at least in part on the common clock timing, a plurality of time periods during which to transmit on the shared radio frequency spectrum band (Salem et al. discloses that after the deferring time periods, the LAA eNB1 and LAA eNB2 start transmitting respective downlink bursts to LAA UEs at the common starting time for the durations (par [0053]; FIG. 3B)); selecting a first time period of the plurality of time periods (Salem et al. discloses that immediately after respective CCA processes are completed, each TP then transmits its downlink burst on the medium at the common downlink transmission staring time T.sub.target-1 (par [0120]), indicating selection of a first time period); and sending a downlink transmission on the shared radio frequency spectrum band during the selected time period (Salem et al. discloses that immediately after respective CCA processes are completed, each TP then transmits its downlink burst on the medium at the common downlink transmission staring time T.sub.target-1 (par [0120])).  

Regarding Claim 21, Salem et al. discloses The method of claim 20, and further, Salem et al. discloses wherein each time period of the plurality of time periods is associated with the contention window duration (Salem et al. discloses that TPs receive the message and extract the common starting time from the message, and based on such, TPs determine their respective CCA starting times (par [0098]); after the CCA starting times have been determined, TPs sense the medium using ED-based CCA processes (par [0098])) and wherein selecting the time period is based at least in part on determining a contention window duration (Salem et al. discloses that TPs receive the message and extract the common starting time from the message, and based on such, TPs determine their respective CCA .  
Regarding Claim 22, Salem et al. discloses The method of claim 20, and further, Salem et al. discloses wherein each time period of the plurality of time periods is associated priority level (Salem et al. discloses TPs receive the message and extract the common starting time from the message, and based on such, TPs determine their respective CCA starting times (par [0098]); after the CCA starting times have been determined, TPs sense the medium using ED-based CCA processes (par [0098]); that the configuration of CW usually depends on the traffic class served by a TP and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])), wherein selecting the time period is based at least in part on a listen-before-talk priority class associated with the identified listen-before-talk procedure (Salem et al. discloses that the configuration of CW usually depends on the traffic class served by a TP and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])).  

Regarding Claims 27-29, Claims 27-29 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-3.   Therefore, claims 27-29 are also rejected for similar reasons set forth in claims 1-3.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (U.S. Patent Application Publication No. 2018/0124834) and further in view of Du et al. (U.S. Patent Application Publication No. 2019/0044751).

Regarding Claim 7, Salem et al. teaches The method of claim 6, and further, Salem et al. teaches wherein performing the identified listen- before-talk procedure using the determined contention window duration comprises: performing the group listen-before-talk procedure (Salem et al. teaches that a TP of a TP group performs CCA processes during the CCA periods (par [0077]; FIG. 5); LAA eNB1 and LAA eNB2 sense that the medium is busy at periods 332 and 342 (Par [0050]; FIGS. 3A, 3B)); determining that the group listen-before-talk procedure has failed (Salem et al. teaches that if a TP of a group TPs declares that the medium is busy during the CCA process, the TP delays its burst transmission previously scheduled at the common starting time (par [0081])); waiting for a first backoff period according to the common contention window duration to perform a second group listen-before-talk procedure (Salem et al. teaches that TP attempts to perform a next CCA process using the remaining value of the frozen backoff counter, with the next CCA process completing at a next possible starting time of a reference time unit (par [0081])); performing the second group listen-before-talk procedure (Salem et al. teaches that LAA eNB1 and LAA eNB2 senses the medium during respective CW1 and CW2 (par [0050]; FIG. 3B)); determining that the second group listen-before-talk procedure has failed (Salem et al. teaches that if a TP of a group TPs declares that the medium is busy during the CCA process, the TP delays its burst transmission previously scheduled at the common starting time (par [0081]); and waiting for a second backoff period according to the common contention window duration to perform a third group listen-before-talk procedure (Salem et al. teaches that TP attempts to perform a next CCA process using the remaining value of the frozen backoff counter, with the next CCA process completing at a next possible starting time of a reference time unit (par [0081]); a subsequent medium access attempt are made by LAA eNB (par [0049])).  
	By teaching that the backoff period is used in accessing a channel and a subsequent medium access attempt are made by LAA eNB as noted above, Salem et al. teaches determining that the second group listen-before-talk procedure has failed; and waiting for a second backoff period according to the common contention window duration to perform a third group listen-before-talk procedure.  Du et al. teaches such limitations more explicitly. 
	Du et al. is directed to carrier sense multiple access (CSMA) protocols for power line communications (PLC).  More specifically, Du et al. teaches that NB is the number of times the CSMA algorithm was required to backoff while attempting the current transmission and BE is the backoff exponent, which is related to how many backoff periods a device shall wait before attempting to asses a channel (par [0036]).  Further, Du et al. teaches that if the channel is assessed to be busy, the method may increment both NB and BE by one, and if the value of NB is less than or equal to maxCSMABackoffs, the method returns to block to perform another channel assessment (par [0037]; FIGS. 5, 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salem et al. so that determining that the second group listen-before-talk procedure has failed, waiting for a second backoff period according to the common contention window duration to perform a third group listen-before-talk procedure, as taught by Du et al.  The modification would have allowed the system to reduce the probability of collision (see Du et al., par [0033]). 

Regarding Claim 8, Salem et al. teaches The method of claim 6, and further, Salem et al. teaches wherein performing the identified listen- before-talk procedure using the determined contention window duration comprises: performing the group list-before-talk procedure (Salem et al. teaches that a TP of a TP group performs CCA processes during the CCA periods (par [0077]; FIG. 5); LAA eNB1 and LAA eNB2 sense that the medium is busy at periods 332 and 342 (Par [0050]; FIGS. 3A, 3B)); determining that the group listen-before-talk procedure has failed (Salem et al. teaches that if a TP of a group TPs declares that the medium is busy during the CCA process, the TP delays its burst transmission previously scheduled at the common starting time (par [0081])); waiting for a first backoff period based at least in part on the common contention window duration to perform a second group listen-before-talk procedure (Salem et al. teaches that TP attempts to perform a next CCA process using the remaining value of the frozen backoff counter, with the next CCA process completing at a next possible starting time of a reference time unit (par [0081])); performing the second group listen-before-talk procedure (Salem et al. teaches that LAA eNB1 and LAA eNB2 senses the medium during respective CW1 and CW2 (par [0050]; FIG. 3B));  determining that the second group listen-before-talk procedure has failed (Salem et al. teaches that if a TP of a group TPs declares that the medium is busy during the CCA process, the TP delays its burst transmission previously scheduled at the common starting time (par [0081]); increasing the common contention window duration by a predetermined factor (Salem et al. teaches that TP exercise timeout by doubling the contention window size of the backoff counter (par [0139])); and waiting for a second backoff period according to the incremented common contention window duration to perform a third group listen-before-talk procedure (Salem et al. teaches that TP attempts to perform a next CCA process using the remaining value of the frozen backoff counter, with the next CCA process completing at a next possible starting time of a reference time unit (par [0081]); a subsequent medium access attempt are made by LAA eNB (par [0049])).  
	By teaching that the backoff period is used in accessing a channel and a subsequent medium access attempt are made by LAA eNB as noted above, Salem et al. teaches and waiting for a second backoff period according to the incremented common contention window duration to perform a third group listen-before-talk procedure.  Du et al. teaches such a limitation more explicitly. 
	Du et al. is directed to carrier sense multiple access (CSMA) protocols for power line communications (PLC).  More specifically, Du et al. teaches that NB is the number of times the CSMA algorithm was required to backoff while attempting the current transmission and BE is the backoff exponent, which is related to how many backoff periods a device shall wait before attempting to asses a channel (par [0036]).  Further, Du et al. teaches that if the channel is assessed to be busy, the method may increment both NB and BE by one, and if the value of NB is less than or equal to maxCSMABackoffs, the method returns to block to perform another channel assessment (par [0037]; FIGS. 5, 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salem et al. so that waiting for a second backoff period according to the common contention window duration to perform a third group listen-before-talk procedure, as taught by Du et al.  The modification would have allowed the system to reduce the probability of collision (see Du et al., par [0033]).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (U.S. Patent Application Publication No. 2018/0124834) and further in view of Chung et al. (U.S. Patent Application Publication No. 2015/0373485).

Regarding Claim 12, Salem et al. teaches The method of claim 6, however, Salem et al. does not explicitly teach wherein the one or more common contention window durations are based at least in part on a duty cycle threshold duration.  Chung et al. teaches such a limitation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salem et al. so that the common contention window duration are based at least in part on a duty cycle threshold duration, as taught by Chung et al.  The modification would have allowed the system to enable more stable update of the contention window size to reduce or avoid the risk of collision (see Chung et al., par [0133]). 

Claims 23-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (U.S. Patent Application Publication No. 2018/0124834) and further in view of Wang et al. (U.S. Patent Application Publication No. 2020/0037359).

Regarding Claim 23, Salem et al. teaches A method for wireless communications at a user equipment (UE)(Salem et al. teaches methods and systems for access to unlicensed spectrum by at least a transmit point (TP)(par [0006]); LAA eNB provides unlicensed spectrum access to LAA UE1 and LAA UE2 (par [0050]; FIG. 3B), indicating corresponding method of UE), comprising: identifying a common clock timing for a plurality of base stations communicating on a shared radio frequency spectrum band (Salem et al. teaches that the CSMC initiates CCA processes of the TPs by sending out a multi-cast CCA initialization messages to each of the TPs (par [0096][0117]); the CCA initialization message set out a reference time t.sub.o from which TPs determine their respective downlink transmission starting time t.sub.target-I (par [0096]; FIG. 6); CSMC determines a common starting time t.sub.target1 for all of the group TPs so that all of the group TPs may start downlink transmission (par [0051][0097]); after the ; determining, based at least in part on the common clock timing, a plurality of time periods for a base station of the plurality of base stations to transmit on the shared radio frequency spectrum band (Salem et al. teaches that after the deferring time periods, the LAA eNB1 and LAA eNB2 start transmitting respective downlink bursts to LAA UEs at the common starting time for the durations (par [0053]; FIG. 3B), indicating that UE, to receive the downlink burst, has knowledge of time periods for a base station to transmit DL burst)), each time period of the plurality of time periods associated with a contention window duration, or a priority level, or a combination thereof, for a listen-before talk procedure performed by the base station  (Salem et al. teaches that the configuration of CW usually depends on the traffic class served by a TP and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])); monitoring for downlink signals from the base station according to the determined plurality of time periods (Salem et al. teaches that immediately after respective CCA processes are completed, each TP then transmits its downlink burst on the medium at the common downlink transmission staring time T.sub.target-1 (par [0120]), indicating such will be monitored by the UE); and receiving a downlink signal from the base station during one or more of the plurality of time periods based at least in part on based at least in part on the monitoring (Salem et al. teaches that immediately after respective CCA processes are completed, each TP then transmits its downlink burst on the medium at the common downlink transmission staring time T.sub.target-1 (par [0120]), indicating such will be received by the UE).  
	Although the common clock timing is identified by the base station, Salem et al. does not explicitly teach a user equipment identifying a common clock timing for a plurality of base stations communicating on a shared radio frequency spectrum band; determining, based at least in part on the common clock timing, a plurality of time periods for a base station of the plurality of base stations to transmit on the shared radio frequency spectrum band.  Wang et al. teaches such limitations. 
	Wang et al. is directed to method for wireless communication and user equipment.  More specifically, Wang et al. teaches a user equipment identifying a common clock timing for a plurality of base stations communicating on a shared radio frequency spectrum band (Wang et al. teaches that different LBT priority classes have different CWSs, different defer periods, and different maximum channel occupancy time (MCOT)(par [0007]; FIG. 2); base station indicates to the UE an LBT priority class for a downlink transmission having a MCOT (par [0036][0116]), indicating that the UE identifies common starting time for the transmission); determining, based at least in part on the common clock timing, a plurality of time periods for a base station of the plurality of base stations to transmit on the shared radio frequency spectrum band (Wang et al. teaches that the base station indicates to the UE an LBT priority class for a downlink transmission having a MCOT (par [0036]); UE can determine the LBT priority class used by the base station for downlink transmission within the current MCOT based on indication information from the base station (par [0116]), where LBT priority class indicates CWS set and CW size (FIG. 2)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salem et al. so that the UE identifies a common clock timing and determine a plurality of time periods, as taught by Wang et al.  The modification would have allowed the system to enable UE to obtain LBT information and uplink grant. (see Wang et al., par [0007][0036]). 

Regarding Claim 24, the combined teachings of Salem et al. and Wang et al. teach The method of claim 23, and further, the references teach wherein each time period of the plurality of time periods corresponds to an operator (Salem et al. teaches that each time period corresponds to each eNB (FIG. 3B)).  

Regarding Claim 25, the combined teachings of Salem et al. and Wang et al. teach The method of claim 23, and further, the references teach wherein each time period of the plurality of time periods corresponds to a listen-before-talk priority class (Salem et al. teaches TPs receive the message and extract the common starting time from the message, and based on such, TPs determine their respective CCA starting times (par [0098]); after the CCA starting times have been determined, TPs sense the medium using ED-based CCA processes (par [0098]); that the configuration of CW usually depends on the traffic class served by a TP and if different service classes are being served by group TPs, the configuration of CW is based on the highest priority traffic class of the group TPs (par [0115])).  

Regarding Claim 26, the combined teachings of Salem et al. and Wang et al. teach The method of claim 23, and further, the references teach further comprising: monitoring for periodic control signaling according to a control periodicity (Wang et al. teaches the LBT indication information is obtained via common physical downlink control channel (C-PDCCH)(par [0022]), indicating that such is monitored; uplink transmission can be an autonomous uplink transmission or a scheduled uplink transmission based on UL-grant for autonomous uplink transmission (par [0081]), indicating that to provide scheduled uplink transmission, UL-grant needs to be periodic); and receiving control signals based at least in part on the monitoring (Wang et al. teaches the LBT indication information is obtained via common physical downlink control channel (C-PDCCH)(par [0022]), indicating that such is monitored).  The motivation to combine these reference is same as that of claim 23. 

Regarding Claim 30, Claim 30 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 23.   Therefore, claim 30 is also rejected for similar reasons set forth in claim 23.

Allowable Subject Matter
Claims 9-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/REBECCA E SONG/Primary Examiner, Art Unit 2414